In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-3139
DIRK WESTRA,
                                              Plaintiff-Appellant,
                                v.

CREDIT CONTROL OF PINELLAS,
                                             Defendant-Appellee.
                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
            No. 03 C 1181—James B. Moran, Judge.
                         ____________
    ARGUED FEBRUARY 11, 2005—DECIDED MAY 27, 2005
                    ____________



 Before BAUER, POSNER, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. Plaintiff-Appellant Dirk Westra
appeals from the grant of summary judgment to Defendant
Credit Control of Pinellas in Westra’s suit under the Fair
Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq. We
affirm.


                          Background
  Dirk Westra was the unfortunate victim of identity theft
in 1999 when a former friend fraudulently opened several
2                                              No. 04-3139

accounts in his name. Westra successfully disputed many of
these accounts, and they were deleted from his Trans Union
credit file. In August 2002, Westra received notice of an
account that Credit Control was collecting on behalf of
Pasco Emergency Medical Services, a company located in
Florida. As Westra had never resided in Florida nor sought
medical attention from this company, he mailed a dispute
letter to Trans Union to inform them that the account did
not belong to him. This letter included a fraud statement
and information about the perpetrator of the identity theft.
Trans Union generated a Consumer Dispute Verification
Form (CDV) which it sent to Credit Control in October to
request an investigation of the disputed account. The CDV
sent to Credit Control did not make any reference to fraud
or identity theft nor did it include the documentation that
Westra had provided. Credit Control verified the account
information as accurate and reported that the account
belonged to Westra.
  In November, Westra received a credit report from
Trans Union that still contained the Credit Control account.
He then sent a second dispute letter to Trans Union and
sent a letter directly to Credit Control in December. Credit
Control asked Westra for his social security number, which
he provided in a letter dated December 30. In January
2003, Trans Union contacted Credit Control about the
account, this time indicating that the dispute was whether
the account was fraudulent. Based on this new information,
Credit Control ordered a deletion of the fraudulent account
on January 22, 2003. Westra claims that he was denied
credit from Norwest Bank and First Card and denied a
chance to refinance his mortgage at a lower rate due to the
delay in removing the fraudulent account from his credit
report. Westra filed a complaint against Credit Control,
alleging that they failed to conduct a reasonable investiga-
tion as mandated by the Fair Credit Reporting Act, 15
U.S.C. § 1681s-2(b). Credit Control filed a motion for
summary judgment which was granted by the district court.
No. 04-3139                                                 3

                         Discussion
   Summary judgment is appropriate where the “pleadings,
depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(c). We review the district court’s grant of
summary judgment de novo, construing all facts and rea-
sonable inferences in the light most favorable to the non-
moving party. Miller v. Am. Family Mut. Ins. Co., 203 F.3d
997, 1003 (7th Cir. 2000).
   The FCRA imposes certain requirements on consumer
reporting agencies, such as Trans Union, and entities that
furnish information to those agencies, such as Credit Con-
trol. 15 U.S.C. § 1681s. When a consumer reporting agency
notifies a furnisher of a dispute with regard to an account,
the furnisher of information must: (1) conduct an investiga-
tion with respect to the disputed information; (2) review all
relevant information provided to it by the consumer
reporting agency; (3) report the results of the investigation
to the agency; and (4) if the information is found to be
inaccurate or incomplete, report the results to all consumer
reporting agencies to which it originally provided the
erroneous information. 15 U.S.C. § 1681s-2(b). Whether a
defendant’s investigation is reasonable is a factual question
normally reserved for trial; however, summary judgment is
proper if the reasonableness of the defendant’s procedures
is beyond question. Crabill v. Trans Union, L.L.C., 259 F.3d
662, 664 (7th Cir. 2001).
  Credit Control’s investigation in this case was reasonable
given the scant information it received regarding the nature
of Westra’s dispute. Credit Control received a CDV from
Trans Union indicating that Westra was disputing the
charge on the basis that the account did not belong to him.
The CDV did not provide any information about possible
4                                              No. 04-3139

fraud or identity theft or include any of the documentation
provided to Trans Union by Westra. Credit Control verified
Westra’s name, address, and date of birth and sent the CDV
back to Trans Union. Had Trans Union given Credit Control
notice that the nature of the dispute concerned fraud, then
perhaps a more thorough investigation would have been
warranted. Given the facts of this case, however, Credit
Control’s verification of Westra’s information was a reason-
able procedure. Westra further argues that Credit Control
should have contacted him directly about the disputed
account. While that would have undoubtedly helped matters
in the instant case, requiring a furnisher to automatically
contact every consumer who disputes a debt would be
terribly inefficient and such action is not mandated by the
FCRA. As such, the fact that Credit Control did not contact
Westra does not make their investigation unreasonable.


                        Conclusion
 The grant of summary judgment by the district court is
AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-27-05